NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 08-2356
                                      _____________

                            UNITED STATES OF AMERICA

                                             v.

                                  MARK LAWRENCE,

                                                   Appellant

                       Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                              (Crim. No. 2-06-cr-00083-001)
                          District Judge: Hon. Cynthia M. Rufe

                     Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   November 8, 2010

        Before: McKEE, Chief Judge, SLOVITER, and COWEN, Circuit Judges

                                (Filed: November 18, 2010)

                                         OPINION

McKEE, Chief Circuit Judge.

       Mark Lawrence appeals the district court’s order of judgment of conviction and

sentence. For the reasons that follow, we will affirm.

       Inasmuch as we write primarily for the parties, we need not recite the factual or

procedural history of this case except insofar as it assists our brief discussion. We have


                                             1
jurisdiction pursuant to 18 U.S.C. § 3742. We review a district court’s interpretation of

the Sentencing Guidelines de novo, and review factual findings for clear error. United

States v. Grier, 475 F.3d 556, 570 (3d Cir. 2007) (en banc). An objection that a defendant

fails to preserve at trial is reviewed for plain error. United States v. Couch, 291 F.3d 251,

252-53 (3d Cir. 2002).

       Lawrence argues that the district court erred when it applied a two level

enhancement for reckless endangerment during flight. U.S.S.G. § 3C1.2 provides for a

two-level enhancement if a defendant recklessly creates a “substantial risk of death or

serious bodily injury to another person in the course of fleeing from a law enforcement

officer.” Lawrence does not dispute that he fled from the officers or that the high speed

chase created a substantial risk of injury to others. Rather, he contends that there was an

insufficient nexus between his flight from the officers and his subsequent conviction for

possession of the Beretta .40 caliber firearm.

       Lawrence also argues that the facts of this case are “strikingly similar” to those in

United States v. Southerland, 405 F.3d 263 (5th Cir. 2005), and warrant the same result as

in that case. Lawrence’s reliance on Southerland is misplaced. In Southerland, the

defendant was convicted of bank robbery and a single count of access device fraud. Two

months after the bank robbery and one month after the use of the counterfeit credit card, the

defendant fled from the police when they stopped him for a traffic violation. It was later

discovered that the defendant was driving a stolen rental car containing cocaine and heroin.

The Court of Appeals for the Fifth Circuit held that the events surrounding the traffic stop

                                              2
were completely unrelated to the prior bank robbery or the access device offenses, which

had occurred much earlier. Moreover, the court noted that no evidence related to the bank

robbery was located in the car. The court concluded that the evidence demonstrated that

the defendant fled to avoid detection for the car theft or drug possession, and not because of

the unrelated bank robbery and access device offenses.

       Here, in contrast, there was strong evidence that Lawrence fled from the police

because of his involvement in the shooting. Unlike the offenses in Southerland, the

shooting in this case took place eight days prior to when Lawrence was stopped. In

addition, Lawrence was in possession of the .40 caliber Beretta used in the shooting, which

he stored at his girlfriend’s house. Moreover, Lawrence fled as soon as he saw the officers

in his neighborhood, suggesting that he wanted to avoid the police because of his role in the

shooting. Based on the totality of the evidence, the district court’s finding that there was a

sufficient nexus between Lawrence’s flight and his subsequent conviction for gun

possession was not clearly erroneous.

       Lawrence also argues that the district court improperly based his sentence on his

need for rehabilitation, in violation of 18 U.S.C. § 3582(a). Section 3582(a) states, in

relevant part:

                 Factors to be considered in imposing a term of imprisonment – The
                 court, in determining whether to impose a term of imprisonment, and,
                 if a term of imprisonment is to be imposed, in determining the length
                 of the term, shall consider the factors set forth in Section 3553(a) to
                 the extent that they are applicable, recognizing that imprisonment is
                 not an appropriate means of promoting correction and rehabilitation.


                                                3
       Section 3553(a)(2)(D) directs the sentencing court to consider the need “to provide

the defendant with needed educational or vocational training, medical care, or other

correctional treatment in the most effective manner.” 18 U.S.C. § 3553(a)(2)(D). We

have explained that 18 U.S.C. § 3582(a) and 18 U.S.C. § 3553(a) are not in conflict.

United States v. Manzella, 475 F.3d 152 (3d Cir. 2007). Rather, these provisions in

conjunction explain that courts may consider a defendant’s need for rehabilitation when

devising an appropriate sentence, but courts cannot carry out the goal of rehabilitation

through imprisonment. Id. at 162.

       The record demonstrates that the district court did not impose Lawrence’s term of

imprisonment for rehabilitative purposes. In fact, it suggests the very opposite. The

court noted that Lawrence has not shown even “the beginnings of rehabilitation” because

he had not acknowledged his guilt in any way. App. 636. The district court further

admonished that Lawrence would “have to get it sooner or later in order to get me to give

you a more lenient sentence.” App. 660-61. The court also made clear that it believed

that Lawrence posed a danger to the community and was not ready for rehabilitation,

observing that there was a “pattern of criminal activity . . . that causes me pause as to how

safe the community is with Mr. Lawrence in it, unless he’s been truly rehabilitated, which

I’ve already said on the record he’s not ready for yet, unfortunately.” App. 665. Thus,

the district court’s statements reveal that it sentenced Lawrence to a term of imprisonment

not for a rehabilitative purpose, but rather, because he had not demonstrated that he was

interested in rehabilitation. Accordingly, the court imposed a custodial sentence in order to

                                             4
protect the community, promote respect for the law, and to provide a just punishment for

the offense, all of which are permissible sentencing considerations under § 3553(a).

      For the foregoing reasons, we will affirm the district court=s order of judgment of

conviction and sentence.




                                            5